In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 14-558V
                                   (Filed: October 2, 2014)

* * * * * * * * * * * * * *                  *
BEATRICE THOMPSON,                           *              UNPUBLISHED
                                             *              Special Master Dorsey
               Petitioner,                   *
                                             *
v.                                           *
                                             *              Decision on Proffer; Damages;
SECRETARY OF HEALTH                          *              Influenza (Flu) Vaccine; Shoulder
AND HUMAN SERVICES,                          *              Injury Related to Vaccine
                                             *              Administration (SIRVA)
               Respondent.                   *
                                             *
* * * * * * * * * * * * * * *
Paul R. Brazil, Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Lara Ann Englund, United States Department of Justice, Washington, DC, for respondent.

                             DECISION AWARDING DAMAGES1

       On June 30, 2014, Beatrice Thompson (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34
(2006). Petitioner alleged that she developed left should injuries as a result of receiving an
influenza (flu) vaccine she received on November 12, 2013. See Petition at 1.

       On September 15, 2014, respondent filed a report pursuant to Vaccine Rule 4(c)
conceding that petitioner is entitled to compensation in this case. Respondent’s Report at 3-4.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
Specifically, respondent agreed that the alleged injury was consistent with shoulder injury related
to vaccine administration (“SIRVA”). Id. at 8-9.

       A Ruling on Entitlement was issued on September 16, 2014, finding that petitioner
provided sufficient evidence to issue a ruling in her favor. A damages order was entered on the
same day.

        On October 2, 2014, respondent filed a Proffer on Award of Compensation (“Proffer”).
In the Proffer, respondent represented that petitioner agrees with the proffered award. Based on
the record as a whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards petitioner:

       A lump sum payment of $95,225.00, in the form of a check payable to petitioner,
       Beatrice Thompson. Respondent states that petitioner is a competent adult and that
       guardianship is not required in this case. This amount accounts for all elements of
       compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Proffer ¶ II.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT herewith.3

        IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                  2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

BEATRICE THOMPSON,                                   )
                                                     )
                      Petitioner,                    )
                                                     )
        v.                                           ) No. 14-558V
                                                     ) Special Master Nora Beth Dorsey
SECRETARY OF                                         )
HEALTH AND HUMAN SERVICES,                           )
                                                     )
                      Respondent.                    )
                                                     )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.      Compensation for Vaccine Injury-Related Items

        Respondent proffers that, based on the evidence of record, petitioner should be awarded

$95,225.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a)(1); -15(a)(3)(B); and -15(a)(4). Petitioner agrees.

II.     Form of the Award

        The parties recommend that the compensation provided to petitioner should be made as

lump sum payment of $95,225.00, in the form of a check payable to petitioner. 1 Petitioner is a

competent adult. Evidence of guardianship is not required in this case. This amount accounts

for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be

entitled.

                                             Respectfully submitted,

                                             JOYCE R. BRANDA
                                             Acting Assistant Attorney General



1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
                         RUPA BHATTACHARYYA
                         Director
                         Torts Branch, Civil Division

                         VINCENT J. MATANOSKI
                         Deputy Director
                         Torts Branch, Civil Division

                         HEATHER PEARLMAN
                         Senior Trial Attorney
                         Torts Branch, Civil Division

                         s/ LARA A. ENGLUND
                         LARA A. ENGLUND
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Tel: (202) 307-3013

DATED: October 2, 2014




                            2